Citation Nr: 1712246	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the Veteran's bilateral hearing loss rating as 50 percent disabling.  

This matter was before the Board in June 2016, at which time it was remanded for additional evidentiary development in order to obtain additional treatment records and a VA examination to assess the current severity of the Veteran's bilateral hearing loss.  Pursuant to the Board's remand directives, a VA examination was performed in July 2016 and additional treatment records were obtained.  The RO readjudicated the claim in an October 2016 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an increased rating for bilateral hearing loss.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, VA examinations dated in October 2014 and July 2016 indicate that the Veteran's hearing loss impacts his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability was productive of level IX hearing acuity in the right ear and level VIII hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent for the Veteran's service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in a letter dated in June 2012, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that this VCAA notice is associated with an earlier claim for an initial increased rating for bilateral hearing loss.  VCAA notice errors are presumed prejudicial unless the VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, the VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   In the present case, based on the VCAA notice letter sent in June 2012,  a reasonable person could be expected to understand that to succeed in an increased rating claim, that the disability in question must be shown to have increased in severity.  Moreover, in the case of hearing loss, such increase must meet the audiometric thresholds contained in the rating schedule, which were included in the statement of the case.  Given this, developing the claim in order to send another letter essentially the same as that sent in 2012 would delay the adjudication without any benefit extending to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Indeed, there is no indication that any additional audiometric data is outstanding, and without such data there would be no basis upon which an increase could be granted.    

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in October 2014 and July 2016.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  




Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§  4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.84, Tables VI and VII, Diagnostic Codes 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).    

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  
 



Factual Background and Analysis

The Veteran's bilateral hearing loss is currently rated as 50 percent disabling pursuant to Diagnostic Code 6100.  

The Veteran was afforded a VA examination in October 2014.  Puretone thresholds for the ears were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
75
90
100
105
LEFT
65
90
100
105

The puretone average was 93 (92.5) decibels in the right ear and 90 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 44 percent in the right ear and 60 percent in the left ear.  Such examination findings translate to level IX hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI, Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.  

The Veteran underwent a subsequent VA examination in July 2016, which revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
75
90
100
95
LEFT
70
90
95
95

The puretone average was 90 decibels in the right ear and 88 (87.5) decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 50 percent in the right ear and 66 percent in the left ear.  Such examination findings translate to level IX hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI, Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.  

The Veteran's 50 percent rating for bilateral hearing loss is based on the results of the October 2014 and July 2016 VA examinations.  Based on these audiological test results, a rating in excess of 50 percent is not warranted.  

The Board acknowledges the audiology evaluation performed in March 2015 at the VA and the private audiometric testing performed in August 2016.  However, these examinations did not use the Maryland CNC speech discrimination test as required under 38 C.F.R. § 4.85 (a).  Accordingly, the Board is not able to utilize these examinations in its assessment of hearing impairment for VA purposes.  

The Board acknowledges the impact of the Veteran's hearing loss on his daily activities and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, given that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent.  

Extraschedular Consideration

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary, as explained below.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

At the October 2014 examination, the Veteran explained that he had difficulty understanding speech, especially in groups or when background noises were present.  He also had trouble hearing over the telephone.  These problems impacted him in daily life.  While acknowledging such impact, the Board finds that such manifestations of the Veteran's bilateral hearing loss are fully considered by the rating criteria.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at 3, holding that understanding speech in everyday life is accounted for by the rating schedule.  Given this, referral for consideration of an extraschedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for an additional disability from a combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 50 percent for hearing loss is denied.  


REMAND

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In this case, the record reveals that the Veteran is retired.  See 07/08/2016, VBMS, CAPRI, p. 11.  It is unclear whether the reasons for retirement were medical in nature.  Moreover, the specifics of his job when he was employed by General Motors from 1975 through 1996 are not known.  See 06/15/2009, VBMS, Third Party Correspondence, p. 1.  VA examinations conducted in October 2014 and July 2016 indicate that the Veteran's bilateral hearing loss impacts his ability to work.  During the October 2014 VA examination, the Veteran reported that he had difficulty understanding speech and was unable to hear over the telephone.  Accordingly, the Board finds that a TDIU claim has been raised by the record in this case.  

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.   

The Veteran's bilateral hearing loss is currently rated at 50 percent disabling and his combined disability rating is only 60 percent; therefore, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

2.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service, and notify the Veteran of such action. 

3. Adjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


